DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aljabari et al1 [Aljabari] US Pat No 9797619.
Referring to claim 1, Aljabari teaches the thermostat comprising:
A housing [12 Figs 2 and 27 and col. 4 lines 17-18].
An electronic circuit board in the housing [14 Fig. 2 and col. 4 lines 17-22].
A first temperature sensor disposed on the electronic circuit board in the housing and configured to sense a first temperature [Fig. 27 and col. 20 lines 24-28].
Processing circuitry in the housing configured to:
Determine a current operating mode of the thermostat device out of a plurality of operating modes [cols. 10-11 lines 46-15].
Determine an ambient temperature outside the housing of the thermostat device based on at least in part on the first temperature and the current operating mode of the thermostat device [cols. 10-11 lines 46-15].
In summary, Aljabari teaches recognizing if the thermostat is in an initial power up state or has been active for a period of time and is in a steady state of operation.  Based on the state, Aljabari can apply a different compensation model to offset the measured ambient temperature.
Referring to claim 11, this is rejected on the same basis as set forth hereinabove.  Aljabari teaches the system and therefore teaches the method performed by the system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aljabari.
Referring to claim 8, while Aljabari teaches the device determining an operating mode change (i.e. startup/steady state), it is not explicitly taught to determine if the device is in a heating up or cooling down mode change and applying a cooling curve if determined to be cooling down.  Aljabari does though teach that the device can also compensate for transitions into a sleep state where a display would consume less power (i.e. generate less heat) and can apply a compensation model to the transition to a sleep state and for the sleep steady state itself [col. 11 lines 16-30].  In addition, Aljabari also shows that the compensation models follow a curve associated with the mode [Fig. 42].  Figure 42 illustrates 208 and 210 as the curves associated with the operational steady state and initial power up states respectively while 206 shows an alternative embodiment where the compensation model for both modes are blended together in a single model [col. 12 lines 27-40].  It would have been obvious to one of ordinary skill in the art that similar curves would also be associated with the sleep state and the transition to the sleep state.  It would have been obvious for Aljabari to further determine if the device is transitioning to an active steady state or a sleep steady state, recognize those transition periods and apply a corresponding compensation model so that the device could operate as taught by Aljabari.  In other words, if Aljabari was unable to determine the device entering a sleep state, it would be unable to apply the proper compensation model to account for the reduced power consumption and therefore the reduced heat generation associated with lower power consumption.
Referring to claim 15, this is rejected on the same basis as set forth hereinabove.
Referring to claim 16-17, the heating curve(s) illustrated in Figure 42 which are used to compensate for the measured ambient temperature are interpreted as a heating dynamic factor.  Based on the time that the device has been in the current mode, Figure 42 associates the point of the curve associated with the compensation amount associated with the measured temperature [col. 12 lines 27-40].
Referring to claim 18, this is rejected on the same basis as set forth hereinabove.
Referring to claims 19-20, the implied cooling curve(s) argued by the examiner that would exist and be associated with the sleep mode and transition to sleep mode are interpreted as a cooling dynamic factor.  The points on the cooling curve would act identical to that described immediately above with respect to claims 16-17.
Allowable Subject Matter
Claims 2-7, 9-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, using a determination of both operating voltage and current through one or more relays as part of determining the ambient temperature outside the thermostat (claims 2-7 and 12-14); and further determining both a cooling dynamic factor and a steady state temperature difference associated with the current operating mode (claims 9-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/11/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        6/28/22


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant